DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-13 & 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kato et al. (# US 2008/0241398).
Kato et al. discloses:
1. A set comprising: a water-based ink for ink-jet recording including a dye ([0020]) and water ([0023]); and a treatment agent (pretreatment liquid; see Abstract; [0041]-[0044]) including a cationic polymer emulsion which includes a cationic polymer including a urethane structure (polyurethane resin; [0044]).
2. The set according to claim 1, wherein the dye includes at least one of a direct dye and an acidic dye ([0020]).
3. The set according to claim 1, wherein a solid content amount of the cationic polymer emulsion in an entire amount of the treatment agent is in a range of 2.5% by mass to 20% by mass (3% to 30%; [0045]).
4. The set according to claim 3, wherein the solid content amount of the cationic polymer emulsion in the entire amount of the treatment agent is in a range of 4% by mass to 20% by mass (3% to 30%; [0045]).
5. The set according to claim 1, wherein the cationic polymer includes an ester-based urethane structure ([0044]).
6. The set according to claim 1, wherein the treatment agent further includes a humectant ([0046]).
7. The set according to claim 6, wherein the humectant includes a polyvalent alcohol ([0046]).
8. The set according to claim 7, wherein the polyvalent alcohol is propylene glycol ([0046]).
9. The set according to claim 1, wherein the treatment agent further includes at least one of a cationic surfactant and a nonionic surfactant ([0047]).
10. The set according to claim 1, wherein the treatment agent further includes a cationic surfactant and a nonionic surfactant ([0047]).
11. The set according to claim 1, wherein the cationic polymer further includes at least one of an acrylic structure and a styrene structure ([0044]).
12. The set according to claim 1, wherein the dye includes at least one selected from the group consisting of: an azo dye ([0022]), an anthrapyridone dye and a phthalocyanine dye.
13. The set according to claim 1, wherein the treatment agent further includes a water-soluble organic solvent which consists essentially of propylene glycol ([0046]).
19. A recording method for recording on a recording medium which is fabric or recording paper by using the set as defined in claim 1, the recording method comprising, in a case that the recording medium is the fabric: applying the treatment agent to the fabric; and jetting the water-based ink onto the fabric by an ink-jet system (figure: 1; see claims: 11-12; [0035]-[0036]).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. (# US 2008/0241398) in view of Nishimura et al. (# US 2011/0242199).
Kato et al. discloses all the limitation of ink set and recording method except:
14. The set according to claim 1, wherein the treatment agent substantially does not include a cationic polymer emulsion which includes a cationic polymer not including urethane structure.
15. The set according to claim 1, wherein a solid content amount of a cationic polymer in an entire amount of the water-based ink is not more than a solid content amount of the cationic polymer emulsion in an entire amount of the treatment agent.
16. The set according to claim 15, wherein the water-based ink does not substantially include the cationic polymer.
17. The set according to claim 1, wherein the treatment agent further includes a glycol-based water-soluble organic solvent of which boiling point is not more than 200°C; and a content amount of the glycol-based water-soluble organic solvent of which boiling point is not more than 200°C in an entire amount of the water-based ink is not more than a content amount of the glycol-based water-soluble organic solvent of which boiling point is not more than 200°C in an entire amount of the treatment agent.
18. The set according to claim 17, wherein the water-based ink does not substantially include the glycol-based water-soluble organic solvent of which boiling point is not more than 200°C.
Nishimura et al. teaches that to have the high quality printed image, 
14. The set according to claim 1, wherein the treatment agent substantially does not include a cationic polymer emulsion which includes a cationic polymer not including urethane structure ([0032]-[0034]).
15. The set according to claim 1, wherein a solid content amount of a cationic polymer in an entire amount of the water-based ink is not more than a solid content amount of the cationic polymer emulsion in an entire amount of the treatment agent ([0031]-[0063]).
16. The set according to claim 15, wherein the water-based ink does not substantially include the cationic polymer ([0051]).
17. The set according to claim 1, wherein the treatment agent further includes a glycol-based water-soluble organic solvent of which boiling point is not more than 200°C; and a content amount of the glycol-based water-soluble organic solvent of which boiling point is not more than 200°C in an entire amount of the water-based ink is not more than a content amount of the glycol-based water-soluble organic solvent of which boiling point is not more than 200°C in an entire amount of the treatment agent ([0091]).
18. The set according to claim 17, wherein the water-based ink does not substantially include the glycol-based water-soluble organic solvent of which boiling point is not more than 200°C ([0091]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the ink set of Kato et al. by the aforementioned teaching of Nishimura et al in order to have the high quality bleed free printed image. 

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. (# US 2008/0241398) in view of Yatake (# US 2011/0200751).
Kato et al. discloses all the limitation of ink set and recording method except:
20. The recording method according to claim 19, wherein in the case that the recording medium is the fabric, the recording method further comprising, after applying the treatment agent to the recording medium, drying the fabric at a temperature in a range of 130°C to 220°C.
Yatake teaches that to have the bleed free printed image
20. The recording method according to claim 19, wherein in the case that the recording medium is the fabric, the recording method further comprising, after applying the treatment agent to the recording medium, drying the fabric at a temperature in a range of 130°C to 220°C ([0072]-[0075]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the recording method of Kato et al. by the aforementioned teaching of Yatake in order to have the bleed free printed image. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(1) Tomioka et al. (# US 2003/0070581) discloses a liquid composition for use in forming a colored portion by imparting it together with an ink containing a colorant to a recording medium. The liquid composition includes at least a solvent and fine particles reactive with the colorant and, in which the fine particles in the liquid composition have an average particle diameter in a range of 30 to 200 nm, and a 10% cumulative value of scatting intensity of 10 nm or more and 90% cumulative value of scattering intensity of 300 nm or less, when measured by a dynamic light scattering method (see Abstract).
(2) Arita et al. (# US 2003/0107632) discloses an ink for ink jet recording and an ink jet recording method which realize an image quality of laser printer on a plain paper in a one-pass printing mode under conditions of a volume of an ink droplet ejected being 5 to 43 Pico liter, a velocity of an ink droplet being 6 to 20 m/sec, frequency of 1 kHz and resolution of 300 dpi or more. The ink for ink jet recording is a penetrating type ink which comprises (1) at least one humectant selected from glycerin, 1,3-butandiol, triethyleneglycol, 1,6-hexanediol, propyleneglycol, 1,5-pentanediol, diethyleneglycol, dipropyleneglycol, trimethylolpropane and trimethylolethane, (2) colorant contained in the amount of 6 % by weight or more, (3) a polyol having 8 to 11 carbon atoms and glycolether, and an anionic surfactants or non-ionic surfactants, the ink has viscosity of 5 mPa.s or more at 25.degree. C. and a surface tension of 40 mN/m or less (see Abstract).
(3) Chen et al. (# US 2004/0100542) discloses an ink set composition, an apparatus, and a method of providing an image on a receiver are provided. The method includes operating a printhead having a first segment that applies a gloss matching fluid to the non-imaged area of the printed area of the image and a second segment that applies an ink set having at least one color to the imaged area of the printed area of the image, wherein the ink set has a predetermined minimum gloss value (GV.sub.min) and a maximum gloss value (GV.sub.max), and the gloss matching fluid has a predetermined gloss value (GV.sub.GMF) (see Abstract).
(4) Tsuru et al. (# US 2004/0173120) discloses an ink set comprising at least one anionic chromatic colored ink and at least one cationic chromatic colored ink; and a recording process comprising the step of printing with an ink set comprising at least one anionic chromatic colored ink and at least one cationic chromatic colored ink. The ink set can be suitably used for a printer for inkjet recording or the like (see Abstract). 
(5) Arita et al. (# US 2004/0179066) discloses an ink composition including a colorant; and a solvent, wherein a zeta potential 2 between the colorant and a material selected from the group consisting of silicon, glass, silicon oxide, titanium oxide, chromium oxide, titanium nitride, silicon nitride, zirconium and polyimide is from 0 to -50 mV at a pH of from 6.5 to 11.5. A corrosion inhibitor is preferably added to the ink composition to adjust the zeta potential 2. An ink cartridge containing the ink which optionally includes a recording head discharging the ink to form an image on a recording material, wherein the zeta potential 2 between the colorant in the ink and a material of the recording head contacting the ink is from 0 to -50 mV at a pH of from 6.5 to 11.5. An inkjet recording apparatus including the ink cartridge and a carriage carrying the ink cartridge (see Abstract).
(6) Adachi et al. (# US 2005/0012798) discloses an ink set which includes a combination of a recording liquid including a resin-coated colorant, and a treatment liquid including a particle which has a reactivity with the resin-coated colorant. The ink set can obtain a high quality image free from feathering and color bleeding, can obtain a high quality image even when used for printing on a plain paper sheet, can obtain a print excellent in wear resistance, can obtain a high image density without causing a deep permeation of a recording liquid in the paper sheet, can perform a favorable double-sided printing with a low image density when the image is viewed from an opposite face of an image print face, can be free from an image stain attributable to drying failure of the recording liquid, and can provide the print with a proper glossiness (see Abstract).
(7) Adachi et al. (# US 2005/0174411) discloses a processing liquid for ink-jet recording that can produce clear as well as glossy images without occurrences of feathering even when printing is carried out on plain paper, and also that can afford high reliability without occurrences of clogging of ink-jet nozzles due to drying even when the processing liquid is allowed to stand for a long period; also disclosed are an ink set of the processing liquid and ink, and a cartridge containing the ink set, and, an image forming process and an image forming apparatus for ink-jet recording that utilize the processing liquid, ink set, and cartridge. The processing liquid for ink-jet recording according to the present invention comprises fine particles that react with a coloring material when the processing liquid contacts with a recording liquid that comprises the coloring material and water, and a water-soluble organic solvent having a boiling point of 210 C. or more (see Abstract).
(8) Taguchi et al. (# US 2007/0120920) discloses an ink for inkjet comprising: a dye; and water and/or a water-miscible organic solvent, wherein the dye comprises a dye compound having at least one heterocyclic structure, and the ink further comprises, as an additive, at least one compound capable of chemically interacting with the dye compound (see Abstract).
(9) Taguchi et al. (# US 2004/0011247) discloses an ink for inkjet recording comprises a dye, water, a water-miscible organic solvent and a precursor of acids, and thereby is rendered resistant to image blur even under a high humidity condition, an ink set including such ink, and an inkjet recording method, in which such ink or such an ink set is used (see Abstract).
(10) Gotou et al. (# US 2015/0035896) discloses an inkjet recording method including applying stimuli to inkjet recording ink to make the ink jet onto recording medium, wherein the recording medium includes support, and surface layer provided on at least one surface of the support, where transfer amount of pure water with contact time of 100 ms determined by measuring the surface of the recording medium to which the surface layer is provided by dynamic scanning absorptometer is 1 to 10 mL/m2, the recording medium is surface-treated through corona discharge or plasma treatment, the ink contains water-dispersible colorant, organic solvent, surfactant, and water, the organic solvent contains at least one polyhydric alcohol having equilibrium moisture content of 30% by mass or greater at 23 C. and 80% RH, and dynamic surface tension of the ink, as measured by maximum bubble pressure method with surface lifetime of 15 ms, is 35 mN/m or lower at 25 C (see Abstract).
(11) Arai et al. (# US 2016/0318299) discloses a surface treatment liquid for a porous sound-absorbing material, the surface treatment liquid comprising water and a colorant-fixing component, and the colorant-fixing component comprising at least one component selected from the group consisting of cationic water-dispersible resins, inorganic particles having a median size measured by a dynamic light scattering method of less than 1 μm, and polyvalent metal salts (see Abstract).
(12) Ooishi et al. (# US 2011/0234690) discloses an ink composition including a pigment, water, a polymerizable compound having an acrylamide structure, a polymerization initiator and a wetting agent that is in the form of a solid at a temperature of 25.degree. C. and an atmospheric pressure of 1 bar, the wetting agent being included in the ink composition in an amount of from 0.01% by mass to 400% by mass with respect to the polymerizable compound having an acrylamide structure (see Abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANISH S SHAH whose telephone number is (571)272-2152. The examiner can normally be reached 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MANISH S. SHAH
Primary Examiner
Art Unit 2853



/Manish S Shah/           Primary Examiner, Art Unit 2853